Citation Nr: 0324013	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for pompholyx 
complex, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1947, and from February 1952 to April 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above the existing 30 percent 
disability rating for pompholyx of the hands and feet.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Current pompholyx complex has not been demonstrated, and 
the disability is not manifested by extensive exfoliation, 
crusting, systemic or nervous manifestations, or requirement 
for therapy with corticosteroids or other immunosuppressive 
drugs.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for pompholyx complex are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2002); 67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7806).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains medical records 
from service, private, and VA sources.  The medical records 
include reports of recent VA examinations and opinions 
relevant to the claim.  The veteran provided testimony at 
hearings before an RO official in October 2000 and before the 
undersigned Veterans Law Judge in July 2002.  The veteran has 
not reported the existence of any relevant evidence that is 
not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the April 1999 rating 
decision, statements of the case (SOCs) dated in January 2000 
and August 2000, supplemental statements of the case (SSOCs) 
dated in February 2001, June 2001, and June 2003, and a June 
2003 Board remand.  These documents together relate the law 
and regulations that govern the veteran's claim.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  In the June 
2001 SSOC, in letters dated in December 2002 and March 2003, 
and in the June 2003 Board remand, VA informed the veteran 
and his representative of the type of evidence needed to 
support his claim, and indicated what the veteran should do 
toward obtaining such evidence, and what VA would do.

II.  Increased Rating for Pompholyx Complex

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

While the veteran's appeal of the rating for his pompholyx 
complex been pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders.  See 
67 Fed. Reg. 49,590 et seq. (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Aug. 25, 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).

In the June 2003 SSOC, the RO considered the veteran's 
increased rating claim under both the older and revised 
versions of the regulations.  The Board, in turn, will 
consider the claim in light of both versions of the 
regulations.  The veteran's pompholyx complex has been 
evaluated as comparable to eczema or dermatitis, under 
Diagnostic Code 7806.  The older version of the regulations 
provided the following rating criteria under that diagnostic 
code:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant  
.........................................
.............. 50 percent

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement  
................................... 30 
percent

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area  ................. 10 
percent

With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area  ..........  0 
percent
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The revised version of the regulations provides the following 
rating criteria under that diagnostic code:

More that 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period  
........................... 60 percent

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period
   ..................................................... 30 percent

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period  
............... 10 percent

Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period
   ...................................................... 0 percent

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.
67 Fed. Reg. 49,596 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7806) (effective August 
30, 2002).

The veteran received treatment during service for a skin 
disorder affecting his feet.  On VA examination in June 1959, 
the examiner noted a skin disorder affecting the veteran's 
feet and hands.  In a July 1959 rating decision, the RO 
established service connection for a skin disorder described 
as tinea pedis of the feet and hands.  The veteran had VA 
inpatient treatment in September and October 1959 for the 
skin disorder affecting his feet; the treating physician 
provided a diagnosis of pompholyx (dyshidrosis).

In 1964 and 1965, the veteran received VA outpatient 
treatment for skin disorders affecting his feet and hands.  
On VA examination in June 1965, the diagnosis was pompholyx 
of the hands and feet.  In a June rating decision, the RO 
change the description of the service-connected skin disorder 
to pompholyx of the hands and feet.  VA treatment and 
examination records from the 1970s and 1980s reflect 
continuation of the pompholyx diagnosis and findings of 
ongoing symptoms.

On VA examination in September 1995, the veteran reported 
having breakouts of the skin of his hands, feet, and scalp, 
and occasionally his abdomen.  He indicated that he used 
medication for itching.  He stated that he had received 
permission to wear sandals to work for medical reasons.  The 
examiner noted maceration with fissuring between the 
veteran's toes on folds, and scaling and hyperkeratotic 
plaques on the folds.  The veteran's scalp had mild scaling, 
and the arms and abdomen were relatively clear.

VA outpatient treatment notes from 1995 to 2002 reflect that 
the veteran's feet had interdigital maceration, scaling, 
lichenified plaques, and plantar keratosis.  The veteran 
reported itching of the feet.  On VA examination in November 
1998, the veteran reported a long history of intermittent 
rashes, with blistering and itching, over his entire body.  
The examiner noted scaling between the toes and xerosis of 
the feet.  There were no vesicles on the hands or feet, and 
the chest and back were clear.  There were no ulceration, 
crusting, systemic manifestations or nervous manifestations.

VA outpatient treatment notes from December 1999 reflect the 
veteran's report that his skin "was doing badly."  The 
examiner noted eczematous plaques on the right hand, left 
arm, right thigh, and right foot, with oozing on the right 
foot.  There was overall xerosis.  The examiner's impression 
was severe asteatotic eczema.  In February 2000, a treating 
physician wrote that the veteran had hyperpigmented 
erythematous plaques of the hands and feet, and 
hyperpigmented patches of the back, with no ulcers or 
crusting.  The physician noted that the veteran could walk.  
The physician noted the veteran's report of itching that 
could interrupt sleep.

In January 2000, the veteran wrote that the disorder 
affecting the skin of his hands and feet produced functional 
limitations and disabling effects.  He noted that he had to 
wear special shoes.  In his October 2000 RO hearing, the 
veteran asserted that his skin disorder affected not only his 
feet and hands, but also his legs, arms, chest, back, scalp, 
and ears.  He indicated that his skin developed blisters that 
popped and ran.  He related that he had to keep his feet 
wrapped in bandages.  He stated that his skin disorder made 
it necessary for him to wear special shoes in order to 
continue to work in his job as a security guard.  He reported 
that the time away from work required for medical attention 
for his skin disorder and other conditions made it difficult 
to keep his job.  He asserted that he would have to either 
retire or be fired because of his limitations due to the skin 
disorder, particularly those involving his feet.

VA outpatient dermatology treatment notes from November 2000 
reflect that the veteran had a one-centimeter ulcer on his 
left foot, on the dorsal surface at the first 
metatarsophalangeal joint.  On VA examination in December 
2000, the veteran indicated that his skin disorder was 
manifested by itching, redness, scaling, and occasional 
blistering.  The examiner noted plaques on the feet and 
shins, and scaling and macerated interdigital spaces on the 
feet, with no vesicles.  The back had diffuse 
hyperpigmentation, and the hands were clear.

In statements submitted in February 2001 and July 2001, the 
veteran asserted that he had ulceration, exfoliation, and 
nervous manifestations from his skin disorder.  He wrote that 
he had constant pain from his skin disorder, and that his 
skin disorder made him unable to seek and hold gainful 
employment.

In his July 2002 Board hearing, the veteran reported that his 
skin disorder affected the skin on his feet, hands, back, 
torso, and head.  He reported that the disorder on his feet 
was manifested by pain and bleeding that made walking 
difficult and affected his ability to work.  He reported that 
symptoms were worse during summer.  He stated that he had 
ceased working in 2001, because of the skin disorder on his 
feet.

On VA examination in February 2003, the veteran reported 
itching all over and particularly on his feet.  He also 
reported having boils under both arms.  The examiner noted 
generalized xerosis.  The feet had flaking with minimal to no 
interdigital maceration.  There were erythematous, tender 
nodules in both axillae.  

In May 2003, the physician who had examined the veteran in 
February 2003, in responded to a Board request for an 
opinion.  The examiner indicated that the February 2003 
examination had not shown a pompholyx condition.  The 
physician indicated that the diagnoses in February 2003 had 
been dry skin, fungus of the feet, and boils under both arms.

Medical records reflect an ulcer on the veteran's foot on one 
occasion, but do not show that the veteran's service-
connected skin disorder is generally manifested by 
ulceration.  The medical evidence does not indicate that the 
veteran's skin disorder produces extensive exfoliation or 
crusting, or systemic or nervous manifestations, or that it 
is exceptionally repugnant.  Indeed the record contains no 
evidence of pompholyx complex in recent years.  Thus, the 
skin disorder does not meet the criteria for a rating higher 
than 30 percent under the older version of the regulations.

Since the medical records do not show current pompholyx 
complex, they do not indicate that the skin disorder has 
required corticosteroids or other immunosuppressive drugs.  
Nor do the records show that the disorder affects more than 
40 percent of the entire body or of the exposed areas.  
Therefore, the criteria for a rating in excess of 30 percent 
under the revised version of the regulations are not met.  
The preponderance of the evidence is against a rating in 
excess of 30 percent under either version of the regulations.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board also has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his skin disability.  While the veteran contends that he 
had to stop working because of the effect of the skin 
disorder on his feet, no physician has indicated that the 
skin disorder substantially impairs the veteran in standing 
or walking, or otherwise markedly interferes with his ability 
to hold employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for pompholyx complex is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

